Exhibit 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as of
March 9, 2012 by Authentidate Holding Corp., a Delaware corporation (the
“Company”) and the holders of the Company’s Senior Secured Notes (the “Notes”)
issued from time to time under the Purchase Agreement (defined below) (each, a
“Secured Party” and together, the “Secured Parties”). This Agreement is being
executed and delivered by the Company and the Secured Parties in connection with
that certain Purchase Agreement, dated as of the date first set forth above (the
“Purchase Agreement”), by and among the Company and the Secured Parties.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to the terms of the Purchase Agreement, the Secured Parties
have agreed to purchase from the Company, and the Company has agreed to sell to
the Secured Parties, the Notes, pursuant to the terms of the Purchase Agreement;

WHEREAS, the Company shall derive substantial direct and/or indirect benefits
from the transactions contemplated by the Purchase Agreement; and

WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Notes, the Company has agreed to execute and deliver to the Secured Parties
this Agreement and to grant the Company to secure the prompt payment,
performance and discharge in full of all of the Company’s obligations under the
Notes.

NOW, THEREFORE, in consideration of the foregoing, the covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Secured Party and the Company hereby
agree as follows.

SECTION I

DEFINITIONS

Section 1. Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

(a) “Collateral” means the collateral in which the Secured Parties are granted a
security interest by this Agreement and which shall include the following
personal property of the Company, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith:

(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with the Company’s businesses and all improvements thereto; and
(B) all inventory;



--------------------------------------------------------------------------------

(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, licenses, distribution and other agreements, computer software
(whether “off-the-shelf”, licensed from any third party or developed by the
Company), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, trademarks,
service marks, trade styles, trade names, patents, patent applications,
copyrights, and income tax refunds;

(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit; and

(iv) All documents, letter-of-credit rights, instruments and chattel paper; all
commercial tort claims; all deposit accounts and all cash (whether or not
deposited in such deposit accounts); all investment property; all supporting
obligations; and all files, records, books of account, business papers, and
computer programs; and all the products and proceeds of all of the foregoing
Collateral set forth in clauses (i)-(iv) above.

Notwithstanding the foregoing, none of the following items will be included in
the Collateral: (a) assets if the granting of a security interest in such asset
would (I) be prohibited by applicable law (but proceeds and receivables thereof,
the assignment of which is expressly deemed effective under the UCC, shall not
be deemed excluded from the Collateral regardless such prohibition), or (II) be
prohibited by contract (except to the extent such prohibition is overridden by
UCC Section 9-408) (but proceeds and receivables thereof shall not be deemed
excluded from the Collateral regardless of such prohibition); (b) any property
and assets, the pledge of which would require approval, license or authorization
of any governmental body, unless and until such consent, approval, license or
authorization shall have been obtained or waived; (c) assets in circumstances
where Secured Party reasonably determines that the cost, burden or consequences
(including adverse tax consequences) of obtaining or perfecting a security
interest in such assets is excessive in relation to the practical benefit
afforded thereby; provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

(b) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv)

 

2



--------------------------------------------------------------------------------

all trade secrets arising under the laws of the United States, any other country
or any political subdivision thereof, (v) all rights to obtain any reissues,
renewals or extensions of the foregoing, (vi) all licenses for any of the
foregoing, and (vii) all causes of action for infringement of the foregoing.

(c) “Liens” means any lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction, other than restrictions
imposed by securities laws.

(d) “Majority in Interest” shall mean the holders of fifty-one percent (51%) or
more of the then outstanding principal amount of all then outstanding Notes at
the time of such determination.

(e) “Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(a) of the Purchase Agreement.

(f) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of the
Company to the Secured Parties, including, without limitation, all obligations
under this Agreement and the Notes, whether now or hereafter existing, voluntary
or involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Parties as a preference, fraudulent transfer
or otherwise as such obligations may be amended, supplemented, converted,
extended or modified from time to time. Without limiting the generality of the
foregoing, the term “Obligations” shall include, without limitation:
(i) principal of, and interest on the Notes and the loans extended pursuant
thereto; (ii) any and all other fees, indemnities, costs, obligations and
liabilities of the Company from time to time under or in connection with this
Agreement or the Notes; and (iii) all amounts (including but not limited to
post-petition interest) in respect of the foregoing that would be payable but
for the fact that the obligations to pay such amounts are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Company.

(g) “Permitted Indebtedness” means (A) Indebtedness incurred by the Company that
is made expressly subordinate in right of payment to the Indebtedness evidenced
by the Notes, which Indebtedness does not provide at any time for the payment,
prepayment, repayment, repurchase or defeasance, directly or indirectly, of any
principal or premium, if any, thereon until after the maturity date of the
Notes; (B) Indebtedness secured by Permitted Liens, including without limitation
Indebtedness incurred in connection with arrangements contemplated by clauses
(v) through (vii) of the definition of the term “Permitted Liens”;
(C) Indebtedness to trade creditors or for professional services incurred in the
ordinary course of business; (D) extensions, refinancings and renewals of any
items of Permitted Indebtedness described above, provided that the principal
amount is not increased or the terms modified to impose more burdensome terms
upon the Company or its Subsidiaries, as the case may be; and (E) Indebtedness
outstanding immediately prior to the execution of this Agreement. Permitted
Indebtedness shall include, without limitation, (i) the principal amount of such
Indebtedness, (ii) unpaid accrued interest thereon, and (iii) subject to clause
(D) of this definition, all other obligations of the Company arising out of the
Permitted Indebtedness now existing or hereafter arising, together with all
costs of collecting such obligations (including attorneys’ fees), including,
without limitation, all interest accruing after the commencement by or against
the Company of any bankruptcy, reorganization or similar proceeding.

(h) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith, (ii) any statutory Lien arising in the ordinary
course of business by operation of law with respect to a liability that is not
yet due or delinquent, (iii) any Lien created by operation of law,

 

3



--------------------------------------------------------------------------------

such as materialmen’s liens, mechanics’ liens and other similar liens, arising
in the ordinary course of business with respect to a liability that is not yet
due or delinquent or that are being contested in good faith, (iv) Liens securing
the Company’s obligations under the Notes, (v) Liens (A) upon or in any
equipment acquired or held by the Company or any of its Subsidiaries to secure
the purchase price of such equipment or indebtedness incurred solely for the
purpose of financing the acquisition or lease of such equipment, or (B) existing
on such equipment at the time of its acquisition, provided that the Lien is
confined solely to the property so acquired and improvements thereon, and the
proceeds of such equipment, (vi) any Lien securing debt obligations consisting
of working capital credit facilities, whether or not revolving, obtained on
commercially reasonable terms and secured only by the Company’s and/or its
Subsidiaries’ accounts receivable and/or inventory; (vii) Liens in existence
immediately prior to the execution of this Agreement; (viii) Liens securing
Permitted Indebtedness; (ix) leases or subleases and licenses and sublicenses
granted to others in the ordinary course of the Company’s business, not
interfering in any material respect with the business of the Company and its
Subsidiaries taken as a whole, (x) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods, (xi) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default,
and (xii) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described above,
provided that any extension, renewal or replacement Lien shall be limited to the
property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced does not increase.

(i) “Security Agent” means the Person appointed in writing by the Majority in
Interest in accordance with the provisions of this Agreement to enforce the
rights and remedies of the Secured Parties, subject to the terms and conditions
of this Agreement.

(j) “Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or
(iii) one or more Subsidiaries of such Person.

(k) “Transaction Documents” means this Agreement, the Purchase Agreement, the
Notes and the Warrants issued pursuant to the Purchase Agreement.

(l) “UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.

SECTION II

COLLATERAL; OBLIGATION SECURED

Section 2.1 Grant and Description. In order to secure the full and complete
payment and performance of the Obligations when due, the Company hereby grants
to each Secured Party, subject to the Permitted Liens, a first priority security
interest in all of the Company’s rights, titles, and interests in and to the
Collateral (the “Security Interest”) and subject to the Permitted Liens,
pledges, collaterally transfers, and assigns the Collateral to the Secured
Parties, all upon and subject to the terms and conditions of this Security
Agreement; provided, however, that each Secured Party shall subordinate from
time to time upon the Company’s request its Security Interests granted in such
Collateral to any Lien(s) granted by the Company or any of its Subsidiaries to
unaffiliated third parties which constitutes Permitted Liens contemplated within
clauses (v) through (vii) of the definition of Permitted Liens. If the grant,

 

4



--------------------------------------------------------------------------------

pledge, or collateral transfer or assignment of any specific item of the
Collateral is expressly prohibited by any contract or by law, then the Security
Interest created hereby nonetheless remains effective to the extent allowed by
such contract, the UCC or other applicable laws, but is otherwise limited by
that prohibition. The Security Interest granted herein shall terminate in
accordance with Section 9.1 hereof.

Section 2.2 Financing Statements; Further Assurances.

(a) The Company hereby agrees to file promptly following the execution of this
Agreement and the closing of the transactions contemplated under the Purchase
Agreement, and thereafter from time to time upon the reasonable request of the
Majority in Interest, to file in any UCC jurisdiction any initial financing
statements and amendments thereto that (i) indicate the Collateral (A) as all
assets of the Company or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of the state or such jurisdiction or whether such assets are included
in the Collateral hereunder, or (B) as being of an equal or lesser scope or with
greater detail, and (ii) contain any other information required by Article 9 of
the UCC of the state or such jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether the
Company is an organization, the type of organization, and any organization
identification number issued to the Company.

(b) The Company hereby agrees to file with the U.S. Patent and Trademark Office
promptly following the execution of this Agreement and the closing of the
transactions contemplated under the Purchase Agreement, financing statements
and/or patent security agreements in the form necessary to record the Liens
granted hereunder to the Secured Parties on the Company’s patents and patent
applications.

(c) Until the Obligations are paid and performed in full, the Company covenants
and agrees that it will, at its own expense and upon the reasonable request of
the Majority in Interest or the Security Agent if one has been duly appointed at
such time, but in all cases subject to the rights of the grantees of the
Permitted Liens: (i) after an Event of Default, file or cause to be filed such
applications and take such other actions as the Majority in Interest or a duly
appointed Security Agent may reasonably request to obtain the consent or
approval of any governmental authority to the rights of the Secured Parties and
the Security Agent hereunder, including, without limitation, the right to sell
all the Collateral upon an Event of Default without additional consent or
approval from such governmental authority; (ii) from time to time, either before
or after an Event of Default, promptly execute and deliver to the duly appointed
Security Agent all such other assignments, certificates, supplemental documents,
and financing statements, and do all other acts or things as the Majority in
Interest or duly appointed Security Agent may reasonably request in order to
more fully create, evidence, perfect, continue, and preserve the priority of the
Security Interest and to carry out the provisions of this Agreement; and
(iii) either before or after an Event of Default, pay all filing fees in
connection with any financing, continuation, or termination statement or other
instrument with respect to the Security Interest.

SECTION III

COVENANTS

Section 3.1 Duties of the Company Regarding Collateral. At all times from and
after the date hereof and until the Notes have been paid in full or this
Agreement is sooner terminated, the Company agrees that it shall:

(a) Preserve the Collateral in good condition and order (ordinary wear and tear
excepted) and not permit it to be abused or misused;

 

5



--------------------------------------------------------------------------------

(b) Not allow any of the Collateral to be affixed to real estate, except for any
property deemed to be fixtures;

(c) Maintain good and complete title to the Collateral subject only to Permitted
Liens;

(d) Keep the Collateral free and clear at all times of all Liens other than
Permitted Liens;

(e) Take or cause to be taken such acts and actions as shall be necessary or
appropriate to assure that each Secured Party’s security interest in the
Collateral (other than the Permitted Liens) shall not become subordinate or
junior to the security interests, Liens or claims of any other Person;

(f) Except as permitted pursuant to this Agreement, refrain from selling,
assigning or otherwise disposing of any of the Collateral or moving or removing
any of the Collateral, without obtaining the prior written consent of the
Majority in Interest, or until all of the Obligations have been fully performed
and paid in full; provided, however, that concurrently with any disposition
permitted by this Section 3.1(f), (x) the security interest granted hereby shall
automatically be released from the Collateral so disposed, and (y) the security
interest shall continue in the Proceeds (as defined in the UCC) of such
Collateral or any property purchased with such Proceeds; and provided further,
that, the Secured Parties shall execute and deliver, at the Company’s sole cost
and expense, any releases or other documents reasonably requested by the
Company, that is in form and substance reasonably acceptable to the executing
party, confirming the release of the security interest in that portion of the
Collateral that is the subject of a disposition permitted by this
Section 3.1(f);

(g) Promptly provide to the Secured Parties such financial statements, reports,
lists and schedules related to the Collateral and any other information relating
to the Collateral as the Majority in Interest may reasonably request from time
to time;

(h) Maintain, at the place where the Company is entitled to receive notices
under the Notes, a current record of where all material Collateral is located,
permit representatives of the duly appointed Security Agent at any time, upon
reasonable prior written notice during normal business hours to inspect and make
abstracts from such records (provided, that so long as no Event of Default
exists, Security Agent shall conduct such inspections no more frequently than
semi-annually);

(i) Promptly notify the Secured Parties if any Event of Default (as hereinafter
defined) occurs; and

(j) In accordance with prudent business practices, endeavor to collect or cause
to be collected from each account debtor under its accounts, as and when due,
any and all amounts owing under such accounts.

For purposes of clarity, nothing in this Agreement, including without limitation
the restrictions set forth in Section 3.1(f) of this Agreement, shall be
construed as restricting the Company and its Subsidiaries from (I) granting
licenses or sublicenses to any of the Collateral which constitutes Intellectual
Property; (II) from licensing or selling, directly or indirectly, any inventory
or other property sold or disposed of in the ordinary course of business and on
ordinary business terms); (III) from engaging in joint ventures, strategic
alliances or other similar arrangements for bona fide business purposes
consistent with industry practices; or (IV) from entering into transactions
contemplated by the definition of Permitted Liens.

 

6



--------------------------------------------------------------------------------

Section 3.2 Duties with Respect to Intellectual Property. At all times from and
after the date hereof and until the Notes have been paid in full or this
Agreement is sooner terminated, the Company agrees that it shall:

(a) Except to the extent that failure to act is not reasonably be expected to
have a Material Adverse Effect, take all commercially reasonable steps necessary
to (x) maintain the validity and enforceability of any Intellectual Property in
full force and effect and (y) pursue the application, obtain the relevant
registration and maintain the registration of each of its patents, trademarks
and copyrights, including, without limitation, by the payment of required fees
and taxes, the filing of responses to office actions issued by the U.S. Patent
and Trademark Office, the U.S. Copyright Office or other governmental
authorities, the filing of applications for renewal or extension, the filing of
affidavits, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.

(b) Except to the extent that failure to act is not reasonably be expected to
have a Material Adverse Effect, not do or permit any act or knowingly omit to do
any act whereby any of its Intellectual Property may lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or in case of a
trade secret, lose its competitive value).

(c) Except to the extent that failure to act is not reasonably be expected to
have a Material Adverse Effect, take all commercially reasonable steps to
preserve and protect each item of its Intellectual Property, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all commercially
reasonable steps necessary to ensure that all licensed users of any of the
Trademarks abide by the applicable license’s terms with respect to the standards
of quality.

Notwithstanding the foregoing provisions of this Section 3.2 or anything to the
contrary elsewhere in this Security Agreement, nothing in this Security
Agreement shall prevent the Company or its Subsidiaries from discontinuing the
use or maintenance of any of its Intellectual Property, the enforcement of its
license agreements or the pursuit of actions against infringers, if they
determine in its reasonable business judgment that such discontinuance is
desirable in the conduct of its business.

Section 3.3 Other Encumbrances. At all times after the date hereof and until
such time as there are no Obligations due to the Secured Parties or this
Agreement is sooner terminated, the Company shall, subject to the rights of the
holders of the Permitted Liens: (i) defend its title to, and each Secured
Party’s interest in, the Collateral against all claims, (ii) take any action
necessary to remove any encumbrances on the Collateral other than Permitted
Liens, and (iii) defend the right, title and interest of each Secured Party in
and to any of the Company’s rights in the Collateral.

Section 3.4 Change Name or Location. At all times after the date hereof and
until such time as there are no Obligations due to the Secured Parties or this
Agreement is sooner terminated, the Company shall not, except upon 10 days’
prior written notice to the Secured Parties, change its company name or conduct
its business under any name other than that set forth herein or change its
jurisdiction of organization or incorporation, chief executive office, place of
business from the current location.

 

7



--------------------------------------------------------------------------------

SECTION IV

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to each Secured Party as follows:

Section 4.1 Title to Collateral. The Company is the owners of and has good and
marketable title to, or has a valid and subsisting leasehold interest in, all of
the Collateral.

Section 4.2 No Other Encumbrances. Other than the Permitted Liens, the Company
has not granted, nor will it grant, a security interest in the Collateral to any
other individual or entity, and to the actual knowledge of the Company, such
Collateral is free and clear of any mortgage, pledge, lease, trust, bailment,
lien, security interest, encumbrance, charge or other arrangement, other than
the Permitted Liens.

Section 4.3 Authority; Enforceability. The Company has the authority and
capacity to perform its obligations hereunder, and this Agreement is the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or general equitable principles, whether
applied in law or equity.

Section 4.4 Company Name; Place of Business; Location of Collateral. The
Company’s true and correct company name, all trade name(s) under which it
conducts its business, its jurisdiction of organization or incorporation and
each of its chief executive offices, its place(s) of business and the locations
of the Collateral or records relating to the Collateral are set forth in
Schedule I hereto. The Company’s place of business and chief executive office is
where the Company is entitled to receive notices hereunder; the present and
foreseeable location of the Company’s books and records concerning any of the
Collateral that is accounts is as set forth on Schedule I hereto, and the
location of all other Collateral, including, without limitation, the Company’s
inventory and equipment is as set forth on Schedule I hereto.

Section 4.5 Perfection; Security Interest. For Collateral in which the Security
Interest may be perfected by the filing of financing statements, once those
financing statements have been properly filed in the appropriate jurisdictions,
the Security Interest in such Collateral will be fully perfected, subject only
to Permitted Liens. Other than the financing statements and with respect to this
Agreement, to the actual knowledge of the Company, there are no other financing
statements or control agreements covering any Collateral, other than those
evidencing Permitted Liens.

SECTION V

EVENTS OF DEFAULT

Section 5.1 Events of Default Defined. The occurrence of any of the following
events prior to the termination or expiration of this Agreement shall constitute
an event of default under this Agreement (each, an “Event of Default”):

(a) The failure of the Company to perform or comply in a material respect with
any act, duty or obligation required to be performed under this Agreement if
such failure is not remedied within thirty (30) days after the Company receives
written notice of such failure from the Majority in Interest or a duly appointed
Security Agent;

(b) If any of the representations or warranties of the Company set forth in this
Agreement shall prove to have been incorrect in any material respect when made,
or becomes incorrect in any material respect and, if subject to cure, is not
cured within thirty (30) days after the Company receives written notice from the
Majority in Interest or duly appointed Security Agent;

 

8



--------------------------------------------------------------------------------

(c) If any material portion of the Collateral shall be damaged, destroyed or
otherwise lost and such damage, destruction or loss is not covered by insurance;
or

(d) If an “Event of Default” as defined in the Notes shall have occurred and is
continuing.

Section 5.2 Rights and Remedies Upon Default. If an Event of Default exists and
is continuing, the Majority in Interest shall appoint a Security Agent in
accordance with the terms of this Agreement and such Security Agent shall, at
its election (but subject to Section 7 below and to the terms and conditions of
the Transaction Documents), exercise any and all rights available to a secured
party under the UCC, in addition to any and all other rights afforded by the
Transaction Documents, at law, in equity, or otherwise, including, without
limitation, (a) requiring the Company to assemble all or part of the Collateral
and make it available to the Security Agent at a place to be designated by the
Security Agent which is reasonably convenient to the Company, (b) surrendering
any policies of insurance on all or part of the Collateral and receiving and
applying the unearned premiums as a credit on the Obligation, (c) applying by
appropriate judicial proceedings for appointment of a receiver for all or part
of the Collateral (and the Company hereby consents to any such appointment), and
(d) applying to the Obligation any cash held by Security Agent under this
Security Agreement.

Section 5.3 Notice. Reasonable notification of the time and place of any public
sale of the Collateral, or reasonable notification of the time after which any
private sale or other intended disposition of the Collateral is to be made,
shall be sent to the Company, the holders of Permitted Liens, and to any other
person or entity entitled to notice under the UCC. It is agreed that notice sent
or given not less than ten calendar days prior to the taking of the action to
which the notice relates is reasonable notification and notice for the purposes
of this subparagraph.

Section 5.4 Allocation of Proceeds. The Security Agent may determine the order
in which to apply funds received by it hereunder (e.g., the Security Agent may
determine to apply funds first to expenses, second to interest and third to
principal or the it may determine to apply funds first to interest, second to
expenses and third to principal).

SECTION VI

ADDITIONAL REMEDIES

Section 6.1 Additional Remedies. Subject to Section 7, if an Event of Default
exists and is continuing, the Company shall:

(a) Endorse any and all documents evidencing any Collateral (other than any
Collateral if and to the extent subject to the Permitted Liens) to each Secured
Party, or as otherwise instructed by the Security Agent, and notify any payor
that said documents have been so endorsed and that all sums due and owing
pursuant to them should be paid directly to such Secured Party, or as otherwise
instructed by the Security Agent;

(b) Turn over to the Security Agent, or as otherwise instructed by the Security
Agent, copies of all documents evidencing any right to collection of any sums
due to the Company arising from or in connection with any of the Collateral;

(c) Take any action reasonably required by a Secured Party with reference to the
Federal Assignment of Claims Act; and

 

9



--------------------------------------------------------------------------------

(d) Keep all of its books, records, documents and instruments relating to the
Collateral in such manner as the Secured Parties may require.

SECTION VII

SUBORDINATION OF LIENS

Section 7.1 Subordination of Liens. The Secured Parties acknowledge that it may
be a requirement of the grantees of the Permitted Liens, that the liens or
security interests securing the Notes be subordinate and junior to the Permitted
Liens. Accordingly, and notwithstanding anything contained herein or in the
other Transaction Documents, the Secured Parties and Security Agent hereby
covenant and agree with the Company as follows:

(a) Acknowledgment. The Secured Parties hereby acknowledge and agree that the
Company has granted and may subsequently grant, from time to time, Permitted
Liens. The Secured Parties acknowledge and agree that the security interest
granted to them in the Collateral hereunder is subordinated to the respective
Permitted Liens in the Collateral as contemplated by clauses (v) through
(vii) in the definition of Permitted Liens (the “Senior Permitted Liens”); and
that as between all Secured Parties, the Security Interest granted to each
Secured Party under this Agreement is pari passu with the Security Interests of
the other Secured Parties, all in the manner and pursuant to the terms set forth
in this Section 7.

(b) Priority of Liens. The Secured Parties hereby confirm that regardless of the
relative times of attachment or perfection thereof, and regardless of anything
in any Transaction Document to the contrary, any Senior Permitted Liens granted
by the Company in all or any part of the Collateral shall in all respects be
first and senior security interests and Liens, superior to any security
interests or Liens at any time granted to the Secured Parties in such
Collateral, and as between all Secured Parties, the security interests granted
to the Secured Parties hereunder are in all respects pari passu security
interests and Liens in the Collateral. The priorities specified herein are
applicable irrespective of the time, order or method of attachment or perfection
of security interests or the time or order of filing of financing statements.
The Secured Parties agree not to seek to challenge, to avoid, to subordinate or
to contest or directly or indirectly to support any other Person in challenging,
avoiding, subordinating or contesting in any judicial or other proceeding,
including, without limitation, any proceeding involving the Company, the
priority, validity, extent, perfection or enforceability of any Senior Permitted
Liens in all or any part of the Collateral. The Secured Parties further covenant
and agree that they shall not, and they shall not instruct, authorize or
otherwise permit or consent to allowing the Security Agent to, take any action
that is in violation of, or inconsistent with, the provisions of Section 7.

(c) Release of Collateral. If, in connection with the exercise by any of the
holders of Senior Permitted Liens of their rights and remedies in respect of the
Collateral, such holders release any of its or their Senior Permitted Liens on
any part of the Collateral, then the Liens, if any, of the Secured Parties,
shall be automatically, unconditionally and simultaneously released; provided,
that after the Senior Permitted Liens have been satisfied, the balance, if any,
of the proceeds of such Collateral shall be applied to the Obligations for the
benefit of the Secured Parties on a pari passu basis. The Secured Parties shall,
or shall cause a duly appointed Security Agent to, promptly execute and deliver
to the Company such termination statements, releases and other documents as it
may reasonably require to effectively confirm such release.

 

10



--------------------------------------------------------------------------------

SECTION VIII

SECURITY AGENT

Section 8.1 Appointment. The Secured Parties, by their acceptance of the
benefits of the Agreement, hereby agree that prior to declaring an Event of
Default or exercising any of their rights hereunder in connection with any Event
of Default, to designate in writing a Person to act as their representative to
act as the security agent in accordance with the terms of this Agreement (the
“Security Agent”). The Secured Parties agree that the act of the Majority in
Interest in appointing the Security Agent shall be sufficient in all respects to
rightfully appoint the Security Agent hereunder. Each Secured Party (whether or
not a signatory hereto) shall be deemed irrevocably (a) to consent to the
appointment of Security Agent as its agent hereunder, (b) to confirm that the
Security Agent shall have the authority to act as the exclusive agent of such
Person for the enforcement of any provisions of this Agreement against the
Company, the exercise of remedies hereunder and the giving or withholding of any
consent or approval hereunder relating to any Collateral or the Company’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement against the Company, to exercise any
remedy hereunder or to give any consents or approvals hereunder except as
expressly provided in this Agreement or in the Notes and (d) to agree to be
bound by the terms of this Agreement. The appointment of the Security Agent
shall continue until revoked in writing by a Majority in Interest, at which time
a Majority in Interest shall appoint a new Security Agent. The Security Agent
may perform any of its duties hereunder by or through its agents or employees.

Section 8.2 Nature of Duties. The Security Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement. Neither the
Security Agent nor any of its partners, members, shareholders, officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such under the Agreement or in connection herewith, be responsible for
the consequence of any oversight or error of judgment or answerable for any
loss, unless caused solely by its or their gross negligence or willful
misconduct as determined by a final judgment (not subject to further appeal) of
a court of competent jurisdiction. The duties of the Security Agent shall be
mechanical and administrative in nature; the Security Agent shall not have by
reason of the Agreement or any other Transaction Document a fiduciary
relationship in respect of the Company or any Secured Party; and nothing in the
Agreement or any other Transaction Document, expressed or implied, is intended
to or shall be so construed as to impose upon the Agent any obligations in
respect of the Agreement or any other Transaction Document except as expressly
set forth herein and therein.

Section 8.3 Lack of Reliance on the Security Agent. Independently and without
reliance upon the Security Agent, each Secured Party, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with such Secured Party’s investment in the Company,
the creation and continuance of the Obligations, the transactions contemplated
by the Transaction Documents, and the taking or not taking of any action in
connection therewith, and (ii) its own appraisal of the creditworthiness of the
Company and its subsidiaries, and of the value of the Collateral from time to
time, and the Security Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Secured Party with any
credit, market or other information with respect thereto, whether coming into
its possession before any Obligations are incurred or at any time or times
thereafter. The Security Agent shall not be responsible to the Company or any
Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Company or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Company, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Notes or any of the other Transaction Documents.

 

11



--------------------------------------------------------------------------------

Section 8.4 Certain Rights of the Security Agent. The Security Agent shall have
the right to take any action with respect to the Collateral permitted by this
Agreement, on behalf of all of the Secured Parties. To the extent practical, the
Security Agent shall request instructions from the Secured Parties with respect
to any material act or action (including failure to act) in connection with the
Agreement or any other Transaction Document, and shall be entitled to act or
refrain from acting in accordance with the instructions of a Majority in
Interest; if such instructions are not provided despite the Security Agent’s
request therefor, the Security Agent shall be entitled to refrain from such act
or taking such action, and if such action is taken, shall be entitled to
appropriate indemnification from the Secured Parties in respect of actions to be
taken by the Security Agent; and the Security Agent shall not incur liability to
any person or entity by reason of so refraining. Without limiting the foregoing,
(a) no Secured Party shall have any right of action whatsoever against the
Security Agent as a result of the Security Agent acting or refraining from
acting hereunder in accordance with the terms of the Agreement or any other
Transaction Document, and the Company shall have no right to question or
challenge the authority of, or the instructions given to, the Security Agent
pursuant to the foregoing and (b) the Security Agent shall not be required to
take any action which the Security Agent believes (i) could reasonably be
expected to expose it to personal liability or (ii) is contrary to this
Agreement, the Transaction Documents or applicable law.

Section 8.5 Reliance. The Security Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it. Anything to the contrary notwithstanding, the
Security Agent shall have no obligation whatsoever to any Secured Party to
assure that the Collateral exists or is owned by the Company or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.

Section 8.6 Indemnification. To the extent that the Security Agent is not
reimbursed and indemnified by the Company, the Secured Parties will jointly and
severally reimburse and indemnify the Security Agent, in proportion to their
initially purchased respective principal amounts of Notes, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the Security
Agent in performing its duties hereunder or under the Agreement or any other
Transaction Document, or in any way relating to or arising out of the Agreement
or any other Transaction Document except for those determined by a final
judgment (not subject to further appeal) of a court of competent jurisdiction to
have resulted solely from the Security Agent’s own gross negligence or willful
misconduct. Prior to taking any action hereunder as Security Agent, the Security
Agent may require each Secured Party to deposit with it sufficient sums as it
determines in good faith is necessary to protect the Security Agent for costs
and expenses associated with taking such action.

Section 8.7 Resignation by the Security Agent.

(a) The Security Agent may resign from the performance of all its functions and
duties under the Agreement and the other Transaction Documents at any time by
giving 30 days’ prior written notice (as provided in the Agreement) to the
Company and the Secured Parties. Such resignation shall take effect upon the
appointment of a successor Security Agent pursuant to clauses (b) and (c) below.

 

12



--------------------------------------------------------------------------------

(b) Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest, shall appoint a successor Security Agent hereunder.

(c) If a successor Security Agent shall not have been so appointed within said
30-day period, the Security Agent shall then appoint a successor Security Agent
who shall serve as Security Agent until such time, if any, as the Secured
Parties appoint a successor Security Agent as provided above. If a successor
Security Agent has not been appointed within such 30-day period, the Security
Agent may petition any court of competent jurisdiction or may interplead the
Company and the Secured Parties in a proceeding for the appointment of a
successor Security Agent, and all fees, including, but not limited to,
extraordinary fees associated with the filing of interpleader and expenses
associated therewith, shall be payable by the Company on demand.

Section 8.8 Rights with respect to Collateral. Each Secured Party agrees with
all other Secured Parties and the Security Agent (i) that it shall not, and
shall not attempt to, independently exercise any rights with respect to its
security interest in the Collateral, whether pursuant to any other agreement or
otherwise (other than pursuant to this Agreement), or take or institute any
action against the Security Agent or any of the other Secured Parties in respect
of the Collateral or its rights hereunder (other than any such action arising
from the breach of this Agreement) and (ii) that such Secured Party has no other
rights with respect to the Collateral other than as set forth in this Agreement
and the other Transaction Documents. Upon the acceptance of any appointment as
Security Agent hereunder by a successor Security Agent, such successor Security
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Security Agent and the retiring Security
Agent shall be discharged from its duties and obligations under the
Agreement. After any retiring Security Agent’s resignation or removal hereunder
as Security Agent, the provisions of the Agreement shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Security Agent.

SECTION IX

MISCELLANEOUS

Section 9.1 Termination and Release. This Agreement, and the Liens created by
this Agreement shall automatically terminate in all respects upon the first to
occur of (i) commencing on the date of this Agreement, such date that the
Company or its Subsidiaries sells a total of 6,000 additional units of its
remote patient monitoring devices, as such devices are currently in existence or
as may be modified hereafter, or (ii) upon the full and final payment by the
Company of the Notes. Further, the Liens created by this Agreement on any of the
Collateral shall be automatically released if the Company disposes of such
Collateral pursuant to a transaction permitted by the Notes or otherwise
consented to by the Security Agent or the Majority in Interest. In connection
with any termination or release pursuant to this Section 9.1, the Majority in
Interest shall, or shall cause any duly appointed Security Agent to, promptly
execute and deliver to the Company all documents that the Company shall
reasonably request to evidence such termination or release.

Section 9.2 Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided, that in such case the parties shall negotiate
in good faith to replace such provision with a new provision which is not
illegal, unenforceable or void, as long as such new provision does not
materially change the economic benefits of this Agreement to the parties.

Section 9.3 Continuing Security Interest; Successors. This Agreement creates a
continuing security interest in the Collateral and shall (i) remain in full
force and effect until the Obligations are paid

 

13



--------------------------------------------------------------------------------

and performed in full or this Agreement is sooner terminated in accordance with
Section 9.1; and (ii) inure to the benefit of and be enforceable by Secured
Parties and their successors, transferees, and assigns. Each Secured Party may
assign its rights hereunder in connection with any private sale or transfer of
its Note in accordance with the terms of the Purchase Agreement and applicable
law, in which case the term “Secured Party” shall be deemed to refer to such
transferee as though such transferee was an original signatory hereto.

Section 9.4 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York. The Company hereby
irrevocably submit to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waive, and agree not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.

Section 9.5 Headings. The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

Section 9.6 Notices. Any notice to the Company or to a Secured Party shall be
given in the manner set forth in the Purchase Agreement; provided that a Secured
Party, if not a party to such Purchase Agreement, shall provide the Company with
its proper delivery instructions for notices. Either party may, by notice given
in accordance with the Purchase Agreement, change the address to which notices,
demands and requests shall be sent to such party. Any notice to be given by the
Company to the Security Agent shall be given in the manner provided for in the
Purchase Agreement, and delivered to such address as the Company is instructed
by the Security Agent.

Section 9.7 Entire Agreement; Amendments; Waivers. This Agreement constitutes
the entire agreement between the parties with regard to the subject matter
hereof and thereof, superseding all prior agreements or understandings, whether
written or oral, between or among the parties. Except as expressly provided
herein, neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by Company and the Majority in
Interest, and no provision hereof may be waived other than by a written
instrument signed by the party against whom enforcement of any such waiver is
sought. The Secured Parties shall not, by any act, any failure to act or any
delay in acting be deemed to have (i) waived any right or remedy under this
Agreement, or (ii) acquiesced in any Event of Default or in any breach of any of
the terms and conditions of this Agreement. No failure to exercise, nor any
delay in exercising, any right, power or privilege of the Secured Parties under
this Agreement shall operate as a waiver of any such right, power or privilege.
No single or partial exercise of any right, power or privilege under this
Agreement shall preclude any other or further exercise of any other right, power
or privilege. A waiver by a Secured Party of any right or remedy under this
Agreement on any one occasion shall not be construed as a bar to any right or
remedy that such Secured Party would otherwise have on any future occasion.

Section 9.8 Multiple Counterparts. This Agreement has been executed in a number
of identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart.

Section 9.10 Cumulative Remedies. The rights and remedies provided in this
Agreement are cumulative, may be exercised singly or concurrently, and are not
exclusive of any other rights or remedies provided by law.

 

14



--------------------------------------------------------------------------------

Section 9.11 Waivers. The Company acknowledges that the Obligations arose out of
a commercial transaction and hereby knowingly waives any right to require the
Secured Parties to (i) proceed against any person or entity, (ii) proceed
against any other collateral under any other agreement, (iii) pursue any other
remedy available to the Secured Parties, or (iv) make presentment, demand,
dishonor, notice of dishonor, acceleration and/or notice of non-payment.

Section 9.12 Release. No transfer or renewal, extension, assignment or
termination of this Agreement or of any instrument or document executed and
delivered by the Company to the Secured Parties, nor additional advances made by
the Secured Parties to the Company, nor the taking of further security, nor the
retaking or re-delivery of the Collateral by the Secured Parties nor any other
act of the Secured Parties shall release the Company from any Obligation, except
a release or discharge executed in writing by the Majority in Interest or
Security Agent with respect to such Obligation or upon full payment and
satisfaction of all Obligations and termination of the Notes. At such time the
Obligations have been satisfied in full, the Majority in Interests or Security
Agent (if one had been appointed) shall execute and deliver to the Company all
assignments and other instruments as may be reasonably necessary or proper to
terminate the Secured Parties’ security interest in the Collateral, subject to
any disposition of the Collateral that may have been made by or on behalf of the
Secured Parties pursuant to this Agreement. For the purpose of this Agreement,
the Obligations shall be deemed to continue if the Company enters into any
bankruptcy or similar proceeding at a time when any amount paid to the Secured
Parties could be ordered to be repaid as a preference or pursuant to a similar
theory, and shall continue until it is finally determined that no such repayment
can be ordered.

[Signature Pages to Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Secured Party have duly executed this
Agreement as of the date first written above.

 

AUTHENTIDATE HOLDING CORP. By:  

 

  Name: O’Connell Benjamin   Title: Chief Executive Officer

SIGNATURE PAGE TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SECURITY AGREEMENT

 

SECURED PARTY:   [     ] By:  

 

    Name:     Title:  



--------------------------------------------------------------------------------

Schedule I

List of Collateral Locations, Executive Offices and

Jurisdiction of Organization or Incorporation of Obligors

 

Company Name:    Authentidate Holding Corp. Executive Officers:    O’Connell
Benjamin – President and Chief Executive Officer    William A. Marshall – Chief
Financial Officer and Treasurer Jurisdiction of Incorporation:    Delaware
Subsidiaries of Company:    Authentidate, Inc.    300 Connell Drive, 5th Floor
   Berkeley Heights, NJ 07922    Express MD Solutions, LLC    300 Connell Drive,
5th Floor    Berkeley Heights, NJ 07922 Location of Collateral and/or related
records:   